EXHIBIT E-1
                                                                                             Essential Critical Infrastructure Workers


                                                                                                 U.S. Department of Homeland Security
                                                                                                 Cybersecurity & Infrastructure Security Agency
                                                                                                 Office of the Director
                                                                                                 Washington, DC 20528


                                                                                                       August 18, 2020

           ADVISORY MEMORANDUM ON ENSURING ESSENTIAL CRITICAL
           INFRASTRUCTURE WORKERS ABILITY TO WORK DURING THE COVID-19
           RESPONSE


           FROM:               Christopher C. Krebs
                               Director
                               Cybersecurity and Infrastructure Security Agency (CISA)


           As the Nation continues to come together to respond to COVID-19, the March 16th updated
           Coronavirus Guidance for America that highlighted the significance of the critical infrastructure
           workforce remains important.
           The Cybersecurity and Infrastructure Security Agency (CISA) executes the Secretary of Homeland
           Security’s authorities to secure critical infrastructure. Consistent with these authorities, CISA has
           developed, in collaboration with other federal agencies, State and local governments, and the
           private sector, an “Essential Critical Infrastructure Workforce” advisory list.

           This list is intended to help State, local, tribal,territorial officials and organizations endeavor to
           protect their workers and communities as they continue to reopen in a phased approach,
           coupled with the need to ensure continuity of functions critical to public health and
           safety, as well as economic and national security. Decisions informed by this list should
           also take into consideration worker safety, workplace settings, as well as additional public
           health considerations based on the specific COVID-19-related concerns of particular jurisdictions.

           This list is advisory in nature. It is not, nor should it be considered, a federal directive
           or standard. Additionally, this advisory list is not intended to be the exclusive list of critical
           infrastructure sectors, workers, and functions that should continue to work safely during
           the COVID-19 response across all jurisdictions.

               The advisory list identifies workers who conduct a range of operations and services that are typically
               essential to continued critical infrastructure viability, including staffing operations centers, maintaining
               and repairing critical infrastructure, operating call centers, working construction, and performing
               operational functions, among others. It also includes workers who support crucial supply chains and
               enable functions for critical infrastructure. The industries they support represent, but are not limited to,
               medical and healthcare, telecommunications, information technology systems, defense, food and
               agriculture, transportation and logistics, energy, water and wastewater, and law enforcement.




                                                                                            CISA | DEFEND TODAY, SECURE TOMORROW 1

www.cisa.gov        CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov   @CISAgov | @cyber | @uscert_gov        Facebook.com/CISA      @cisagov
                                                                                        Essential Critical Infrastructure Workers


           The earlier versions of the list were meant to assist officials and organizations identify essential
           work functions and to allow essential workers access to their workplaces during times of community
           restrictions. Now, several months into the pandemic, it is commonly acknowledged that essential
           workers have access to their workplaces. The list can now be most useful in identifying the
           universe of essential workers that may require specialized risk management strategies to ensure that
           they can work safely. Furthermore, the list can be used to begin planning and preparing for the
           allocation of scarce resources used to protect essential workers against COVID-19.

           State, local, tribal, and territorial governments are responsible for implementing and executing
           response activities in their communities, while the Federal Government is in a supporting role.
           Officials should use their own judgment in issuing implementation re-opening directives and
           guidance. Similarly, while adhering to relevant public health guidance, critical infrastructure owners
           and operators are expected to use their own judgement on issues of the prioritization of business
           processes and workforce allocation to best ensure worker safety and the continuity of the essential
           goods and services they support. All decisions should appropriately balance public safety, the health
           and safety of the workforce, and the continued delivery of essential critical infrastructure services
           and functions.

           CISA will continue to work with our partners in the critical infrastructure community to update this
           advisory list, if necessary, as the Nation’s response to COVID-19 evolves.

           Should you have questions about this list, please contact CISA at CISA.CAT@CISA.DHS.GOV.

           Attachment: “Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community
                        and National Resilience in COVID-19 Response Version 4.0”




                                                                                       CISA | DEFEND TODAY, SECURE TOMORROW 2

www.cisa.gov    CISA.CAT@cisa.dhs.gov   Linkedin.com/company/cisagov   @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA   @cisagov
                                                                                                Essential Critical Infrastructure Workers
                       Guidance on the Essential Critical
                       Infrastructure Workforce: Ensuring
                       Community and National Resilience
                       in COVID-19 Response


       Version 4.0 (August 18, 2020)

      ENSURING ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS HAVE THE ABILITY
      TO WORK SAFELY
      Functioning critical infrastructure is imperative during the response to the COVID-19 emergency for both public health
      and security as well as community well-being. While stopping the spread of the virus and protecting the most
      vulnerable among us rightfully remain national priorities, a degradation of infrastructure operations and resilience only
      makes achieving those missions more difficult. Recognizing this, CISA published guidance identifying Essential Critical
      Infrastructure Workers at the outset of the COVID-19 pandemic. This guidance was adopted broadly across the
      country and was subsequently updated as the response evolved. This update, Version 4.0, continues to advance the
      guidance considering developments in pandemic response to support a risk-based approach towards worker safety to
      ensure the continuity of critical functions.

      CISA appreciates the partnership with the critical infrastructure community in developing the guidance. The Nation’s
      infrastructure resilience was undoubtedly enhanced by a common approach to, and prioritization of, essential critical
      infrastructure workers being able to work during periods of community restrictions. As with previous guidance, this list
      is advisory in nature. It is not, nor should it be considered, a federal directive or standard. Additionally, this advisory list
      is not intended to be the exclusive list of critical infrastructure sectors, workers, and functions that should continue
      during the COVID-19 response across all jurisdictions. Individual jurisdictions and critical infrastructure owners and
      operators should add or subtract essential workforce categories based on their own requirements and discretion.

      Central to the value of the guidance in the early months of the pandemic was the discrete problem it was intended to
      support solutions for – enabling essential workers to work during community restrictions. While CISA continues to
      engage with stakeholders to identify workforce limitations that may impact infrastructure resilience, it is our
      assessment that, for the most part, essential workers are able to work – what is now most important is that essential
      workers are able to work in a safe environment.

      Recognizing this, the Essential Critical Infrastructure Workers guidance can add the most value going forward by
      illuminating the universe of workers that require particularly thoughtful and deliberate risk management strategies so
      that they can continue to work safely.

      CISA recognizes that states and localities across the country have undergone a phased re-opening of businesses,
      public lands, and other places of community and civic importance. Previous versions of the list did not include
      essential workers in critical infrastructure work settings, such as schools, that were presumed to be closed at the
      time of publication. Reflecting ongoing national discussions around reopening, this version includes these workers, in
      addition to other adjustments. As we enter the next stage in the pandemic response and schools and additional
      businesses reopen, CISA encourages jurisdictions and critical infrastructure owners to use the list to assist in
      prioritizing the ability of essential workers to work safely to ensure ongoing infrastructure operations and resilience.

      Doing so will require looking at the universe of workers on the Essential Critical Infrastructure Workforce list and
      identifying tailored risk mitigation strategies for specific workplace settings. These could include:

      Creating a Risk Categorization Methodology for Worker Safety. We recommend that organizations continue to
      categorize their employees against a risk factor matrix so that mitigation strategies can be implemented to enhance
      safety. The risk categorization factors that should be considered include:

                Setting: Are workers indoors or outdoors?
                Proximity: How physically close are workers (and customers) to each other?
                Type of contact: Do workers touch shared surfaces, common items, and other workers or customers?
                Duration: How long does an average interaction last?

                                                                                               CISA | DEFEND TODAY, SECURE TOMORROW 3

www.cisa.gov     CISA.CAT@cisa.dhs.gov       Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA      @cisagov
                                                                                              Essential Critical Infrastructure Workers



                  Number of different contacts: How many interactions occur daily?
                  Employee risk factors: Which workers face heightened risk due to their age or underlying medical
                  conditions?
                  Capability to assess possible infection: Are there screening protocols that protect workers (and
                  customers) from interactions with contagious people?
                  Cleaning: How frequently can the facility be sanitized and cleaned?
      Based on the responses to these risks, organizations can categorize the conditions that their workers face and
      continue to implement measures to increase worker well-being. In other words, increased protective measures should
      be based on those with high risk factors. Risk categorization guidance assistance can be found at OSHA.

      Identifying those workers that can potentially transition to working from home based on the lessons learned over the
      past few months from the unprecedented number of teleworkers. We encourage employers to take a fresh look at the
      job functions of their workforce to determine if it is necessary for workers to be in the office given the technology
      breakthroughs that have eased some of the roadblocks to working remotely.

      Determining the criticality, uniqueness, or specialty of a worker’s role to reduce the need to be at the workplace or
      working together in close proximity. There are some functions that are either so essential to supporting the national
      critical functions and other lifeline support, such as first responders or utility workers, or that are unique or require a
      special skill set, that these workers must often be at the same workplace or together out in the field. We recommend
      that organizations re-examine whether these job functions can be conducted from home and if not, if shift work or
      remaining with a cohort can be conducted to allow for more social distancing.

      Determining the allocation of scarce resources for workers, such as personal protective equipment (PPE), other
      protection, access to medical evaluation, testing, and vaccines. We recommend that jurisdictions and organizations
      use the essential critical infrastructure worker list as a tool to begin engaging with the essential worker community in
      the planning for the allocation of potential scarce resources should COVID-19 cases continue to increase or enter a
      second wave. Planning is critical to ensuring that workers are able to continue performing essential tasks supporting
      critical infrastructure. Furthermore, it will be critical that workers who perform essential tasks and/or have consistent
      interactions with at-risk populations (e.g., the elderly or those with pre-existing conditions) obtain the necessary
      resources to reduce the transmission of the virus.

      In addition to the aforementioned characteristics of the worker and workplace, there may be local factors that
      influence COVID-19 risk mitigation plans including, infection rate and trends, the availability and timeliness of testing,
      the criticality of the business and worker to the local or state economy, and the need to prepare and respond to other
      localized events such as hurricanes, wildfires, or tornadoes.

      The following links can provide additional guidance on health, workplace, and worker safety issues related to the
      pandemic:


               CDC Safety Practices for Critical Infrastructure Workers: Implementing Safety Practices for Critical
               Infrastructure Workers Who May Have Had Exposure to a Person with Suspected or Confirmed COVID-19

               OSHA/HHS Workplace Guidance: Guidance for Preparing Workplaces for COVID-19

               CISA Telework Guidance: Telework Guidance and Resources

               CISA General Guidance: CISA Information & Updates on COVID-19

       CISA will continually solicit and accept feedback on the list and will evolve the list in response to stakeholder feedback.
       We will also use our various stakeholder engagement mechanisms to work with partners on how they are using this list
       and share those lessons learned and best practices broadly. Feedback can be sent to CISA.CAT@CISA.DHS.GOV.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 4

www.cisa.gov       CISA.CAT@cisa.dhs.gov   Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA     @cisagov
                                                                                              Essential Critical Infrastructure Workers




       CONSIDERATIONS FOR GOVERNMENT AND BUSINESS
      This list was developed in consultation with federal agency partners, industry experts, and State and local officials, and
      is based on several key principles:
           1.   Response efforts to the COVID-19 pandemic are locally executed, state managed, and federally supported.
           2.   Critical infrastructure workers and employers should follow Businesses and Workplace guidance from the
                Centers for Disease Control and Prevention (CDC), as well as state and local government officials, regarding
                strategies to limit disease spread.
           3.   Employers must comply with applicable Occupational Safety and Health Administration (OSHA) requirements
                and guidance for protecting critical infrastructure workers who remain on or return to the job during the
                COVID-19 pandemic. As the nation relies on these workers to protect public health, safety, and community
                well-being, they must be protected from exposure to and infection from the virus so that they can continue to
                carry out their responsibilities. OSHA has guidance and enforcement information for workplaces at
                www.osha.gov/coronavirus.
           4.   Businesses and government agencies may continue to implement organization-specific measures as
                appropriate and consistent with applicable Federal, state, local, or other requirements, which protect the
                workforce while meeting mission needs.
           5.   Workers should be encouraged to work remotely when possible and, organizations are encouraged to identify
                alternative methods for safely engaging in activities that typically required in-person, non-mandatory
                interactions.
           6.   When continuous remote work is not possible, businesses should enlist strategies to reduce the likelihood of
                spreading the disease. This includes, but is not limited to, physically separating staff, staggering work shift
                hours or days, and other social distancing measures. While the CDC recommends that everyone wear a mask to
                contain respiratory droplets when around others, critical infrastructure employers must consider how best to
                implement this public health recommendation for source control in the workplace. For example, employers may
                provide disposable facemasks (e.g., surgical masks) instead of cloth face coverings when workers would need
                to wear masks for extended periods of time (e.g., the duration of a work shift) or while performing tasks in
                which the face covering could become contaminated.
           7.   Consider the impact of workplace sick leave policies that may contribute to an employee decision to delay
                reporting medical symptoms. Sick employees should not return to the workplace until they meet the criteria to
                stop home isolation. CDC has the following guidance on when it is safe to stop home isolation at
                https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/end-home-isolation.html.
           8.   Critical infrastructure employers have an obligation to limit to the extent possible the reintegration of in- person
                workers who have experienced an exposure to COVID-19 but remain asymptomatic in ways that best protect
                the health of the worker, their co-workers, and the general public. An analysis of core job tasks and workforce
                availability at worksites can allow the employer to match core activities to other equally skilled and available in-
                person workers who have not experienced an exposure. CDC guidance on safety practices for critical
                infrastructure workers is maintained at https://www.cdc.gov/coronavirus/2019-
                ncov/community/critical- workers/implementing-safety-practices.html.
           9.   All organizations should implement their business continuity and pandemic plans or put plans in place if they do
                not exist. Delaying implementation is not advised and puts at risk the viability of the business and the health
                and safety of workers. The CDC and OSHA have guidance for workplaces and businesses to assist them plan,
                prepare, and respond to the pandemic at https://www.cdc.gov/coronavirus/2019-
                ncov/community/organizations/businesses-employers.html and https://www.osha.gov/SLTC/covid-19.
           10. Ensure that certain workers have consistent access to specific sites, facilities, and assets to ensure continuity
               of functions. Most of our economy relies on technology and therefore information technology (IT) and
               operational technology (OT) workers for critical infrastructure operations are essential. This includes workers in
               many roles, including workers focusing on management systems, control systems, and Supervisory Control and
               Data Acquisition (SCADA) systems, and data centers; cybersecurity engineering; and cybersecurity risk
               management.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 5

www.cisa.gov      CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA      @cisagov
                                                                                            Essential Critical Infrastructure Workers


           11. Government workers, such as emergency managers, and the business community need to establish and
               maintain the practice of openly communicating with one another on such issues as workforce needs and
               safety as well as the continuity of critical functions.

           12. Ensure that essential critical infrastructure workers have continued and unimpeded access to sites,
               facilities, and equipment within quarantine zones, containment areas, areas under curfew restrictions, or
               other areas where access or movement is limited, in order to perform functions for community relief and
               stability; for public safety, security and health; for maintaining essential supply chains for maintaining
               critical information technology services, and preserving local, regional, and national economic well-being.

           13. Whenever possible, local governments should consider adopting specific provisions of state orders or
               guidance on sustained access and mobility of essential workers to reduce potential complications of
               workers crossing jurisdictional boundaries to perform critical functions, including during times of
               quarantine. When this is not possible, local jurisdictions should consider aligning access and movement
               control policies with neighboring jurisdictions to reduce the burden of cross-jurisdictional movement of
               essential critical infrastructure workers.




                                                                                           CISA | DEFEND TODAY, SECURE TOMORROW 6

www.cisa.gov     CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov    @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA   @cisagov
                                                                                                Essential Critical Infrastructure Workers



      IDENTIFYING ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS
      The following list of identified essential critical infrastructure workers is intended to be overly inclusive reflecting the
      diversity of industries across the United States.




      HEALTHCARE / PUBLIC HEALTH
               •    Workers, including laboratory personnel, that perform critical clinical, biomedical and other research,
                    development, and testing needed for COVID-19 or other diseases.
               •    Healthcare providers including, but not limited to, physicians (MD/DO/DPM); dentists; psychologists; mid-
                    level practitioners; nurses; emergency medical services personnel, assistants and aids; infection control
                    and quality assurance personnel; phlebotomists; pharmacists; physical, respiratory, speech and
                    occupational therapists and assistants; social workers; optometrists; speech pathologists; chiropractors;
                    diagnostic and therapeutic
                    technicians; and radiology technologists.
               •    Workers required for effective clinical, command, infrastructure, support service, administrative, security,
                    and intelligence operations across the direct patient care and full healthcare and public health spectrum.
                    Personnel examples may include, but are not limited, to accounting, administrative, admitting and
                    discharge, engineering, accrediting, certification, licensing, credentialing, epidemiological, source plasma
                    and blood donation, food service, environmental services, housekeeping, medical records, information
                    technology and operational technology, nutritionists, sanitarians, etc.
                         o   Emergency medical services workers including clinical interns.
                         o   Prehospital workers included but not limited to urgent care workers.
                         o   Inpatient & hospital workers (e.g. hospitals, critical access hospitals, long-term acute care
                             hospitals, long-term care facilities including skilled nursing facilities, inpatient hospice, ambulatory
                             surgical centers, etc.).
                         o   Outpatient care workers (e.g. end-stage-renal disease practitioners and staff, Federally Qualified
                             Health Centers, Rural Health Clinics, community mental health clinics, organ
                             transplant/procurement centers, and other ambulatory care settings/providers, comprehensive
                             outpatient rehabilitation facilities, etc.).
                         o   Home care workers (e.g. home health care, at-home hospice, home dialysis, home infusion, etc.).
                         o   Workers at Long-term care facilities, residential and community-based providers (e.g. Programs of
                             All-Inclusive Care for the Elderly (PACE), Intermediate Care Facilities for Individuals with Intellectual
                             Disabilities, Psychiatric Residential Treatment Facilities, Religious Nonmedical Health Care
                             Institutions, etc.).
                         o   Workplace safety workers (i.e., workers who anticipate, recognize, evaluate, and control workplace
                             conditions that may cause workers' illness or injury).




                                                                                               CISA | DEFEND TODAY, SECURE TOMORROW 7

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA      @cisagov
                                                                                            Essential
                                                                                       Essential CriticalCritical Infrastructure
                                                                                                          Infrastructure         Workers
                                                                                                                          Workforce



               •    Workers needed to support transportation to and from healthcare facility and provider appointments.
               •    Workers needed to provide laundry services, food services, reprocessing of medical equipment,
                    and waste management.
               •    Workers that manage health plans, billing, and health information and who cannot work remotely.
               •    Workers performing cybersecurity functions at healthcare and public health facilities and who cannot work
                    remotely.
               •    Workers performing security, incident management, and emergency operations functions at or on behalf of
                    healthcare entities including healthcare coalitions, who cannot practically work remotely.
               •    Vendors and suppliers (e.g. imaging, pharmacy, oxygen services, durable medical equipment, etc.).
               •    Workers at manufacturers (including biotechnology companies and those companies that have shifted
                    production to medical supplies), materials and parts suppliers, technicians, logistics and warehouse
                    operators, printers, packagers, distributors of medical products and equipment (including third party
                    logistics providers, and those who test and repair), personal protective equipment (PPE), isolation barriers,
                    medical gases, pharmaceuticals (including materials used in radioactive drugs), dietary supplements,
                    commercial health products, blood and blood products, vaccines, testing materials, laboratory supplies,
                    cleaning, sanitizing, disinfecting or sterilization supplies (including dispensers), sanitary goods, personal
                    care products, pest control products, and tissue and paper towel products.
               •    Donors of blood, bone marrow, blood stem cell, or plasma, and the workers of the organizations that
                    operate and manage related activities.
               •    Pharmacy staff, including workers necessary to maintain uninterrupted prescription, and other
                    workers for pharmacy operations.
               •    Workers and materials (e.g., laboratory supplies) needed to conduct bloodspot and point of care (i.e.,
                    hearing and critical congenital heart disease) newborn screening as well as workers and materials need for
                    confirmatory diagnostic testing and initiation of treatment.
               •    Home health workers (e.g., nursing, respiratory therapists, health aides) who enter the need to go into the
                    homes of individuals with chronic, complex conditions and/or disabilities to deliver nursing and/or daily
                    living care.
               •    Workers in retail facilities specializing in medical good and supplies.
               •    Public health and environmental health workers, such as:
                        o Workers specializing in environmental health that focus on implementing environmental controls,
                            sanitary and infection control interventions, healthcare facility safety and emergency preparedness
                            planning, engineered work practices, and developing guidance and protocols for appropriate PPE
                            to prevent COVID-19 disease transmission.
                        o Public health/community health workers (including call center workers) who conduct community-
                            based public health functions, conducting epidemiologic surveillance and compiling, analyzing,
                            and communicating public health information, who cannot work remotely.
               •    Human services providers, especially for at risk populations such as:
                       o Home delivered meal providers for older adults, people with disabilities, and others with chronic
                           health conditions.
                       o Home-maker services for frail, homebound, older adults.
                       o Personal assistance services providers to support activities of daily living for older adults, people
                           with disabilities, and others with chronic health conditions who live independently in the
                           community with supports and services.
                       o Home health providers who deliver health care services for older adults, people with disabilities,
                           and others with chronic health conditions who live independently in the community with supports
                           and services.
                       o Workers who provide human services, including but not limited to social workers, nutritionists,
                           case managers or case workers, crisis counselors, foster care case managers, adult protective
                           services personnel, child protective personnel, domestic violence counselors, human trafficking
                           prevention and recovery personnel, behavior specialists, substance abuse-related counselors, and
                           peer support counselors.
                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 8

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA    @cisagov
                                                                                             Essential
                                                                                        Essential CriticalCritical Infrastructure
                                                                                                           Infrastructure         Workers
                                                                                                                           Workforce




               •    Government entities, and contractors that work in support of local, state, federal, tribal, and territorial
                    public health and medical mission sets, including but not limited to supporting access to healthcare
                    and associated payment functions, conducting public health functions, providing medical care,
                    supporting emergency management, or other services necessary for supporting the COVID-19
                    response.
               •    Workers for providers and services supporting effective telehealth.
               •    Mortuary service providers, such as:
                         o    Workers performing mortuary funeral, cremation, burial, cemetery, and related services,
                              including funeral homes, crematoriums, cemetery workers, and coffin makers.
                         o    Workers who coordinate with other organizations to ensure the proper recovery, handling,
                              identification, transportation, tracking, storage, and disposal of human remains and personal
                              effects; certify cause of death; and facilitate access to mental and behavioral health services
                              to the family members, responders, and survivors of an incident.

      LAW ENFORCEMENT, PUBLIC SAFETY, AND OTHER FIRST RESPONDERS
               •    Public, private, and voluntary personnel (front-line and management, civilian and sworn) in emergency
                    management, law enforcement, fire and rescue services, emergency medical services (EMS), and security,
                    public and private hazardous material responders, air medical service providers (pilots and supporting
                    technicians), corrections, and search and rescue personnel.
               •    Personnel involved in provisioning of access to emergency services, including the provisioning of real-time
                    text, text-to-911, and dialing 911 via relay.
               •    Personnel that are involved in the emergency alert system (EAS) (broadcasters, satellite radio
                    and television, cable, and wireline video) and wireless emergency alerts (WEA).
               •    Workers at Independent System Operators and Regional Transmission Organizations, and
                    Network Operations staff, engineers and technicians to manage the network or operate facilities.
               •    Workers at emergency communication center, public safety answering points, public safety
                    communications centers, emergency operation centers, and 911 call centers.
               •    Fusion Center workers.
               •    Workers, including contracted vendors, who maintain, manufacture, or supply equipment and services
                    supporting law enforcement, fire, EMS, and response operations (to include electronic security and life
                    safety security personnel).
               •    Workers and contracted vendors who maintain and provide services and supplies to public safety facilities,
                    including emergency communication center, public safety answering points, public safety communications
                    centers, emergency operation centers, fire and emergency medical services stations, police and law
                    enforcement stations and facilities.
               •    Workers supporting the manufacturing, distribution, and maintenance of necessary safety equipment and
                    uniforms for law enforcement and all public safety personnel.
               •    Workers supporting the operation of firearm, or ammunition product manufacturers, retailers, importers,
                    distributors, and shooting ranges.
               •    Public agency workers responding to abuse and neglect of children, spouses, elders, and
                    dependent adults.
               •    Workers who support weather disaster and natural hazard mitigation and prevention activities.
               •    Security staff to maintain building access control and physical security measures.
               •    Workers who support child care and protective service programs such as child protective service.




                                                                                              CISA | DEFEND TODAY, SECURE TOMORROW 9

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA   @cisagov
                                                                                              Essential
                                                                                         Essential CriticalCritical Infrastructure
                                                                                                            Infrastructure         Workers
                                                                                                                            Workforce



    EDUCATION
               •    Workers who support the education of pre-school, K-12, college, university, career and technical
                    education, and adult education students, including professors, teachers, teacher aides, special
                    education and special needs teachers, ESOL teachers, para-educators, apprenticeship supervisors,
                    and specialists.
               •    Workers who provide services necessary to support educators and students, including but not
                    limited to, administrators, administrative staff, IT specialists, media specialists, librarians, guidance
                    counselors, school psychologists and other mental health professions, school nurses and other
                    health professionals, and school safety personnel.
               •    Workers who support the transportation and operational needs of schools, including bus drivers,
                    crossing guards, cafeteria workers, cleaning and maintenance workers, bus depot and maintenance
                    workers, and those that deliver food and supplies to school facilities.
               •    Workers who support the administration of school systems including, school superintendents and
                    their management and operational staff.
               •    Educators and operational staff facilitating and supporting distance learning.

      FOOD AND AGRICULTURE
               •    Workers enabling the sale of human food, animal food (includes pet food, animal feed, and raw materials
                    and ingredients), pet supply, and beverage products at groceries, pharmacies, convenience stores, and
                    other retail (including unattended and vending), including staff in retail customer support and information
                    technology support necessary for on-line orders, pickup, and delivery.
               •    Restaurant and quick serve food operations, including dark kitchen and food prep centers,
                    carry-out, and delivery food workers.
               •    Food manufacturer workers and their supplier workers including those employed at food ingredient
                    production and processing facilities; aquaculture and seafood harvesting facilities; slaughter and
                    processing facilities for livestock, poultry, and seafood; animal food manufacturing and processing facilities;
                    human food facilities producing by-products for animal food; industrial facilities producing co-products for
                    animal food; beverage production facilities; and the production of food packaging.
                         o   Farmers, farm and ranch workers, and agribusiness support services, including workers involved
                             in auction and sales; in food operations, including animal food, grain and oilseed storage, handling,
                             processing, and distribution; in ingredient production, packaging, and distribution; in
                             manufacturing, packaging, and distribution of veterinary drugs and biologics
                             (e.g., vaccines); and in distribution and transport.
               •    Farmers, farm and ranch workers, and support service and supplier workers producing food supplies and
                    other agricultural inputs for domestic consumption and export, to include those engaged in raising,
                    cultivating, phytosanitation, harvesting, packing, storing, or distributing to storage or to market or to a
                    transportation mode to market any agricultural or horticultural commodity for human or animal
                    consumption.
               •    Workers at fuel ethanol facilities, biodiesel and renewable diesel facilities, and storage facilities.
               •    Workers and firms supporting the distribution of all human and animal food and beverage and ingredients
                    used in these products, including warehouse workers, vendor-managed inventory controllers, and
                    blockchain managers.
               •    Workers supporting the sanitation and pest control of all human and animal food manufacturing
                    processes and operations from wholesale to retail.
               •    Workers supporting greenhouses as well as the growth and distribution of plants and associated
                    products for home gardens.
               •    Workers in cafeterias used to feed workers, particularly worker populations sheltered against COVID-19




                                                                                               CISA | DEFEND TODAY, SECURE TOMORROW 10

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA   @cisagov
                                                                                              Essential
                                                                                         Essential CriticalCritical Infrastructure
                                                                                                            Infrastructure         Workers
                                                                                                                            Workforce



                    and those designated as essential critical infrastructure workers.
               •    Workers in animal diagnostic and food testing laboratories.
               •    Government, private, and non-governmental organizations’ workers essential for food assistance
                    programs (including school lunch programs) and government payments.
               •    Workers of companies engaged in the production, storage, transport, and distribution of chemicals,
                    drugs, biologics (e.g. vaccines), and other substances used by the human and agricultural food and
                    agriculture industry, including seeds, pesticides, herbicides, fertilizers, minerals, enrichments,
                    equipment, and other agricultural production aids.
               •    Animal agriculture workers to include those employed in veterinary health (including those involved in
                    supporting emergency veterinary or livestock services); raising, caring for and management of animals for
                    food, as well as pets; animal production operations; livestock markets; slaughter and packing plants,
                    manufacturers, renderers, and associated regulatory and government workforce.

               •    Transportation workers supporting animal agricultural industries, including movement of animal medical
                    and reproductive supplies and materials, animal biologics (e.g., vaccines), animal drugs, animal food
                    ingredients, animal food and bedding, live animals, and deceased animals for disposal.
               •    Workers who support sawmills and the manufacture and distribution of fiber and forestry products,
                    including, but not limited to timber, paper, and other wood and fiber products, as well as manufacture
                    and distribution of products using agricultural commodities.
               •    Workers engaged in the manufacture and maintenance of equipment and other infrastructure necessary
                    for agricultural production and distribution.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 11

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov    @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA    @cisagov
                                                                                            Essential
                                                                                       Essential CriticalCritical Infrastructure
                                                                                                          Infrastructure         Workers
                                                                                                                          Workforce



      ENERGY
               •    Workers supporting the energy sector, regardless of the energy source (including, but not limited to,
                    nuclear, fossil, hydroelectric, or renewable), segment of the system, or infrastructure the worker is
                    involved in, who are needed to construct, manufacture, repair, transport, permit, monitor, operate
                    engineer, and maintain the reliability, safety, security, environmental health, and physical and cyber
                    security of the energy system, including those who support construction, manufacturing, transportation,
                    permitting, and logistics.
               •    Workers and contractors supporting energy facilities that provide steam, hot water or chilled water from
                    central power plants to connected customers.
               •    Workers conducting energy/commodity trading/scheduling/marketing functions who can't perform their
                    duties remotely.
               •    Workers supporting the energy sector through renewable energy infrastructure (including, but not limited
                    to, wind, solar, biomass, hydrogen, ocean, geothermal, and hydroelectric) and microgrids, including those
                    supporting construction, manufacturing, transportation, permitting, operation and maintenance,
                    monitoring, and logistics.
               •    Workers and security staff involved in nuclear re-fueling operations.
               •    Workers providing services related to energy sector fuels including, but not limited to, petroleum (crude
                    oil), natural gas, propane, liquefied natural gas (LNG), compressed natural gas (CNG), natural gas liquids
                    (NGL), other liquid fuels, nuclear, and coal) and supporting the mining, processing, manufacturing,
                    construction, logistics, transportation, permitting, operation, maintenance, security, waste disposal,
                    storage, and monitoring of support for resources.
               •    Workers providing environmental remediation and monitoring, limited to immediate critical
                    needs technicians.
               •    Workers involved in the manufacturing and distribution of equipment, supplies, and parts necessary to
                    maintain production, maintenance, restoration, and service at energy sector facilities across all energy
                    sector segments.


      Electricity Industry
               •    Workers who maintain, ensure, restore, or who are involved in the development, transportation, fuel
                    procurement, expansion, or operation of, the generation, transmission, and distribution of electric power,
                    including call centers, utility workers, engineers, retail electricity, construction, maintenance, utility
                    telecommunications, relaying, and fleet maintenance technicians who cannot perform their duties
                    remotely.
               •    Workers at coal mines, production facilities, and those involved in manufacturing, transportation,
                    permitting, operation, maintenance, and monitoring at coal sites.

               •    Workers who produce, process, ship, and handle coal used for power generation and manufacturing.
               •    Workers in the electricity industry including but not limited to those supporting safety, construction,
                    manufacturing, transportation, permitting, operation/maintenance, engineering, physical and cyber
                    security, monitoring, and logistics
               •    Workers needed for safe and secure operations at nuclear generation including, but not limited to, those
                    critical to the broader nuclear supply chain, the manufacture and delivery of parts needed to maintain
                    nuclear equipment, the operations of fuel manufacturers, and the production and processing of fuel
                    components used in the manufacturing of fuel.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 12

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA   @cisagov
                                                                                               Essential
                                                                                          Essential CriticalCritical Infrastructure
                                                                                                             Infrastructure         Workers
                                                                                                                             Workforce



               •     Workers at fossil fuel (including but not limited to natural gas, refined, distillate, and/or coal), nuclear,
                     and renewable energy infrastructure (including, but not limited to wind, solar, biomass, hydrogen,
                     geothermal, and hydroelectric), and microgrids, including those supporting safety, construction,
                     manufacturing, transportation, permitting, operation, maintenance, monitoring, and logistics.
               •     Workers at generation, transmission, and electric black start facilities.
               •     Workers at Reliability Coordinator, Balancing Authority, local distribution control centers, and primary and
                     backup Control Centers, including, but not limited to, independent system operators, regional
                     transmission organizations, and local distribution control centers.
               •     Workers that are mutual assistance/aid personnel, which may include workers from outside of the state
                     or local jurisdiction.
               •     Vegetation management and traffic control for supporting those crews.
               •     Instrumentation, protection, and control technicians.
               •     Essential support personnel for electricity operations.
               •     Generator set support workers, such as diesel engineers used in power generation, including those
                     providing fuel.
       Petroleum Industry
               •     Workers who support onshore and offshore petroleum drilling operations; platform and drilling
                     construction and maintenance; transportation (including helicopter operations), maritime transportation,
                     supply, and dredging operations; maritime navigation; well stimulation, intervention, monitoring,
                     automation and control, extraction, production; processing; waste disposal, and maintenance,
                     construction, and operations.
               •     Workers in the petroleum industry including but not limited to those supporting safety, construction,
                     manufacturing, transportation, permitting, operation/maintenance, engineering, physical and cyber
                     security, monitoring, and logistics.
               •     Workers for crude oil, petroleum, and petroleum product storage and transportation, including pipeline,
                     marine transport, terminals, rail transport, storage facilities, racks, and road transport for use as end- use
                     fuels such as gasoline, diesel fuel, jet fuel, and heating fuels or feedstocks for chemical manufacturing.
               •     Petroleum and petroleum product security operations center workers and workers who support
                     maintenance and emergency response services.
               •     Petroleum and petroleum product operations control rooms, centers, and refinery facilities.
               •     Retail fuel centers such as gas stations and truck stops, and the distribution systems that support them.
               •     Supporting new and existing construction projects, including, but not limited to, pipeline construction.
               •     Manufacturing and distribution of equipment, supplies, and parts necessary for production, maintenance,
                     restoration, and service of petroleum and petroleum product operations and use, including end-users.
               •     Transmission and distribution pipeline workers, including but not limited to pump stations and any other
                     required, operations maintenance, construction, and support for petroleum products.




                                                                                               CISA | DEFEND TODAY, SECURE TOMORROW 13

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA   @cisagov
                                                                                               Essential
                                                                                          Essential CriticalCritical Infrastructure
                                                                                                             Infrastructure         Workers
                                                                                                                             Workforce



       Natural Gas, Natural Gas Liquids (NGL), Propane, and Other Liquid Fuels
               •     Workers who support onshore and offshore drilling operations, platform and drilling construction and
                     maintenance; transportation (including helicopter operations); maritime transportation, supply, and
                     dredging operations; maritime navigation; natural gas and natural gas liquid production, processing,
                     extraction, storage and transportation; well intervention, monitoring, automation and control; waste
                     disposal, and maintenance, construction, and operations.
               •     Workers in the natural gas, NGL, propane, and other liquid fuels industries including but not limited to
                     those supporting safety, construction, manufacturing, transportation, permitting, operation/maintenance,
                     engineering, physical and cyber security, monitoring, and logistics.
               •     Transmission and distribution pipeline workers, including compressor stations and any other required
                     operations maintenance, construction, and support for natural gas, natural gas liquid, propane, and other
                     liquid fuels.
               •     Workers at Liquefied Natural Gas (LNG) and Compressed Natural Gas (CNG) facilities.
               •     Workers at natural gas, propane, natural gas liquids, liquified natural gas, liquid fuel storage facilities,
                     underground facilities, and processing plants and other related facilities, including construction,
                     maintenance, and support operations personnel.
               •     Natural gas processing plants workers and those who deal with natural gas liquids.
               •     Workers who staff natural gas, propane, natural gas liquids, and other liquid fuel security operations
                     centers, operations dispatch and control rooms and centers, and emergency response and customer
                     emergencies (including leak calls) operations.
               •     Workers supporting drilling, production, processing, refining, and transporting natural gas, propane,
                     natural gas liquids, and other liquid fuels for use as end-use fuels, feedstocks for chemical
                     manufacturing, or use in electricity generation.
               •     Workers supporting propane gas service maintenance and restoration, including call centers.
               •     Workers supporting propane, natural gas liquids, and other liquid fuel distribution centers.
               •     Workers supporting propane gas storage, transmission, and distribution centers.
               •     Workers supporting new and existing construction projects, including, but not limited to,
                     pipeline construction.
               •     Workers supporting ethanol and biofuel production, refining, and distribution.
               •     Workers in fuel sectors (including, but not limited to nuclear, coal, and gas types and liquid fuels)
                     supporting the mining, manufacturing, logistics, transportation, permitting, operation, maintenance,
                     and monitoring of support for resources.
               •     Workers ensuring, monitoring, and engaging in the physical security of assets and locations associated
                     with natural gas, propane, natural gas liquids, and other liquid fuels.
               •     Workers involved in the manufacturing and distribution of equipment, supplies, and parts necessary to
                     maintain production, maintenance, restoration, and service of natural gas, propane, natural gas liquids,
                     and other liquid fuels operations and use, including end-users.




                                                                                               CISA | DEFEND TODAY, SECURE TOMORROW 14

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA   @cisagov
                                                                                                 Essential Critical Infrastructure Workers



       WATER AND WASTEWATER
       Workers needed to operate and maintain drinking water and wastewater and drainage infrastructure, including:
               •     Operational staff at water authorities.
               •     Operational staff at community water systems.
               •     Operational staff at wastewater treatment facilities.
               •     Workers repairing water and wastewater conveyances and performing required sampling or monitoring,
                     including field staff.
               •     Operational staff for water distribution and testing.
               •     Operational staff at wastewater collection facilities.
               •     Operational staff and technical support for SCADA Control systems.
               •     Laboratory staff performing water sampling and analysis.
               •     Suppliers and manufacturers of chemicals, equipment, personal protection equipment, and goods and
                     services for water and wastewater systems.
               •     Workers who maintain digital systems infrastructure supporting water and wastewater operations.

       TRANSPORTATION AND LOGISTICS
               •     Workers supporting or enabling transportation and logistics functions, including truck drivers, bus drivers,
                     dispatchers, maintenance and repair technicians, warehouse workers, third party logisticians, truck stop
                     and rest area workers, driver training and education centers, Department of Motor Vehicle (DMV) workers,
                     enrollment agents for federal transportation worker vetting programs, towing and recovery services,
                     roadside assistance workers, intermodal transportation personnel, and workers that construct, maintain,
                     rehabilitate, and inspect infrastructure, including those that require cross-jurisdiction travel.
               •     Workers supporting the distribution of food, fuels, pharmaceuticals and medical material (including
                     materials used in radioactive drugs), and chemicals needed for water or water treatment and energy
                     maintenance.
               •     Workers supporting operation of essential highway infrastructure, including roads, bridges, and
                     tunnels (e.g., traffic operations centers and moveable bridge operators).
               •     Workers of firms providing services, supplies, and equipment that enable warehouse and operations,
                     including cooling, storing, packaging, and distributing products for wholesale or retail sale or use,
                     including cold- and frozen-chain logistics for food and critical biologic products.
               •     Mass transit workers providing critical transit services and performing critical or routine maintenance to
                     mass transit infrastructure or equipment.
               •     Workers supporting personal and commercial transportation services including taxis, delivery services,
                     vehicle rental services, bicycle maintenance and car-sharing services, and transportation network
                     providers.
               •     Workers, including police, responsible for operating and dispatching passenger, commuter, and freight
                     trains and maintaining rail infrastructure and equipment.
               •     Maritime transportation workers, including port authority and commercial facility personnel, dredgers, port
                     workers, security personnel, mariners, ship crewmembers, ship pilots, tugboat operators, equipment
                     operators (to include maintenance and repair, and maritime-specific medical providers), ship supply
                     workers, chandlers, repair company workers, and maritime and mariner training and education centers.
                     Refer to the United States Coast Guard’s Marine Safety Information Bulletin “Maintaining Maritime
                     Commerce and Identification of Essential Maritime Critical Infrastructure Workers” for more information.




                                                                                              CISA | DEFEND TODAY, SECURE TOMORROW 15

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA   @cisagov
                                                                                              Essential
                                                                                         Essential CriticalCritical Infrastructure
                                                                                                            Infrastructure         Workers
                                                                                                                            Workforce



               •     Maritime transportation workers, including port authority and commercial facility personnel, dredgers, port
                     workers, security personnel, mariners, ship crewmembers, ship pilots, tugboat operators, equipment
                     operators (to include maintenance and repair, and maritime-specific medical providers), ship supply
                     workers, chandlers, repair company workers, and maritime and mariner training and education centers.
                     Refer to the United States Coast Guard’s Marine Safety Information Bulletin “Maintaining Maritime
                     Commerce and Identification of Essential Maritime Critical Infrastructure Workers” for more information.
               •     Workers, including truck drivers, railroad employees, maintenance crews, and cleaners, supporting
                     transportation of chemicals, hazardous, medical, and waste materials that support critical infrastructure,
                     capabilities, functions, and services, including specialized carriers, crane and rigging industry workers.
               •     Bus drivers and workers who provide or support intercity, commuter, and charter bus service in support of
                     other essential services or functions, including school bus drivers.
               •     Vehicle repair, maintenance, and transportation equipment manufacturing and distribution facilities.
               •     Workers who support the construction and maintenance of electric vehicle charging stations.
               •     Transportation safety inspectors, including hazardous material inspectors and accident
                     investigator inspectors.
               •     Manufacturers and distributors (to include service centers and related operations) of lighting and
                     communication systems, specialized signage and structural systems, emergency response equipment
                     and support materials, printers, printed materials, packaging materials, pallets, crates, containers, and
                     other supplies needed to support manufacturing, packaging staging and distribution operations, and
                     other critical infrastructure needs.
               •     Postal Service, parcel, courier, last-mile delivery, and shipping and related workers, to include private
                     companies, who accept, process, transport, and deliver information and goods.
               •     Workers who supply equipment and materials for maintenance of transportation equipment.
               •     Workers who repair and maintain vehicles, aircraft, rail equipment, marine vessels, bicycles, and the
                     equipment and infrastructure that enables operations that encompass movement of cargo and
                     passengers.
               •     Workers who support air transportation for cargo and passengers, including operation distribution,
                     maintenance, and sanitation. This includes air traffic controllers, flight dispatchers, maintenance
                     personnel, ramp workers, fueling agents, flight crews, airport safety inspectors and engineers, airport
                     operations personnel, aviation and aerospace safety workers, security, commercial space personnel,
                     operations personnel, accident investigators, flight instructors, and other on- and off-airport facilities
                     workers.
               •     Workers supporting transportation via inland waterways, such as barge crew, dredging crew, and river port
                     workers for essential goods.
               •     Workers critical to the manufacturing, distribution, sales, rental, leasing, repair, and maintenance of
                     vehicles and other equipment (including electric vehicle charging stations) and the supply chains that
                     enable these operations to facilitate continuity of travel-related operations for essential workers.
               •     Warehouse operators, including vendors and support personnel critical for business continuity (including
                     heating, ventilation, and air conditioning (HVAC) and electrical engineers, security personnel, and
                     janitorial staff), e-commerce or online commerce, and customer service for essential functions.




                                                                                              CISA | DEFEND TODAY, SECURE TOMORROW 16

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA   @cisagov
                                                                                             Essential
                                                                                        Essential CriticalCritical Infrastructure
                                                                                                           Infrastructure         Workers
                                                                                                                           Workforce



       PUBLIC WORKS AND INFRASTRUCTURE SUPPORT SERVICES
               •     Workers who support the construction, maintenance, or rehabilitation of critical infrastructure.
               •     Workers supporting construction materials production, testing laboratories, material delivery services,
                     and construction inspection.
               •     Workers who support the operation, inspection, and maintenance of essential public works facilities and
                     operations, including bridges, water and sewer main breaks, fleet maintenance personnel, construction of
                     critical or strategic infrastructure, traffic signal maintenance, emergency location services for buried
                     utilities, maintenance of digital systems infrastructure supporting public works operations, and other
                     emergent issues.
               •     Workers such as plumbers, electricians, exterminators, builders (including building and insulation),
                     contractors, HVAC Technicians, technicians for elevators, escalators and moving walkways, landscapers,
                     and other service providers who provide services, including temporary construction, that are necessary to
                     maintaining the safety, sanitation, and essential operation of residences, businesses and buildings, such
                     as hospitals and senior living facilities.
               •     Workers personnel, who support operations that ensure, the availability of and access to needed
                     facilities, transportation, energy, and communications through activities such as road and line
                     clearing.
               •     Workers who support the effective removal, storage, and disposal of residential, industrial, and
                     commercial solid waste and hazardous waste, including at landfill operations.
               •     Workers who support the operation, inspection, and maintenance of essential dams, locks, and levees.
               •     Workers who support the inspection and maintenance of aids to navigation and other government-
                     provided services that ensure continued maritime commerce.
               •     Workers who support the operations and maintenance of parks and outdoor recreational facilities.

       COMMUNICATIONS AND INFORMATION TECHNOLOGY
      Communications
               •     Maintenance of communications infrastructure, -- including privately owned and maintained
                     communication systems, -- supported by technicians, operators, call centers, wireline and wireless
                     providers, cable service providers, satellite operations, Internet Exchange Points, Points of Presence,
                     Network Access Points, back haul and front haul facilities, and manufacturers and distributors of
                     communications equipment.
               •     Government and private sector workers, including government contractors, with work related to undersea
                     cable infrastructure and support facilities, including cable landing sites, beach manhole vaults and
                     covers, submarine cable depots, and submarine cable ship facilities.
               •     Government and private sector workers, including government contractors, supporting Department of
                     Defense internet and communications facilities.
               •     Network Operations staff, engineers, and technicians to include IT managers and staff, HVAC and
                     electrical engineers, security personnel, software and hardware engineers, and database administrators
                     that manage the network or operate facilities.
               •     Workers responsible for infrastructure construction and restoration, including but not limited to
                     engineers, technicians, and contractors for construction and engineering of fiber optic cables, buried
                     conduit, small cells, other wireless facilities, and other communications sector-related infrastructure. This
                     includes permitting, construction of new facilities, and deployment of new technology as required to
                     address congestion or customer usage due to unprecedented use of remote services.
               •     Installation, maintenance, and repair technicians that establish, support, or repair service as needed.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 17

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA     @cisagov
                                                                                               Essential
                                                                                          Essential CriticalCritical Infrastructure
                                                                                                             Infrastructure         Workers
                                                                                                                             Workforce




               •     Central office personnel to maintain and operate central office, data centers, and other network office
                     facilities, including critical support personnel assisting front line workers.
               •     Customer service and support staff, including managed and professional services, as well as remote
                     providers of support to transitioning workers to set up and maintain home offices, who interface with
                     customers to manage or support service environments and security issues including payroll, billing, fraud,
                     logistics, and troubleshooting.
               •     Workers providing electronic security, fire, monitoring, and life safety services, and who ensure physical
                     security, cleanliness, and the safety of facilities and personnel, including those who provide temporary
                     licensing waivers for security personnel to work in other States or Municipalities.
               •     Dispatchers involved with service repair and restoration.
               •     Retail customer service personnel at critical service center locations to address customer needs,
                     including new customer processing, distributing and repairing equipment, and addressing customer
                     issues, in order to support individuals’ remote emergency communications needs.
               •     Supply chain and logistics personnel to ensure goods and products are available to provision these front-
                     line workers.
               •     External Affairs personnel to assist in coordinating with local, state, and federal officials to address
                     communications needs supporting COVID-19 response, public safety, and national security.
               •     Workers responsible for ensuring that persons with disabilities have access to and the benefits of various
                     communications platforms, including those involved in the provision of telecommunication relay services,
                     closed captioning of broadcast television for the deaf, video relay services for deaf citizens who prefer
                     communication via American Sign Language over text, and audio-description for television programming.
      Information Technology
               •     Workers who support command centers, including, but not limited to, Network Operations Command
                     Centers, Broadcast Operations Control Centers, and Security Operations Command Centers.
               •     Data center operators, including system administrators, HVAC and electrical engineers, security
                     personnel, IT managers and purchasers, data transfer solutions engineers, software and hardware
                     engineers, and database administrators for all industries, including financial services.
               •     Workers who support client service centers, field engineers, and other technicians and workers
                     supporting critical infrastructure, as well as manufacturers and supply chain vendors that provide
                     hardware and software, support services, research and development, information technology
                     equipment (to include microelectronics and semiconductors), HVAC and electrical equipment for critical
                     infrastructure, and test labs and certification agencies that qualify such equipment (to include
                     microelectronics, optoelectronics, and semiconductors) for critical infrastructure, including data centers.
               •     Workers needed to preempt and respond to cyber incidents involving critical infrastructure, including
                     medical facilities; state, local, tribal, and territorial (SLTT) governments and federal facilities; energy and
                     utilities; banks and financial institutions; securities and other exchanges; other entities that support the
                     functioning of capital markets, public works, critical manufacturing, food, and agricultural production;
                     transportation; and other critical infrastructure categories and personnel, in addition to all cyber defense
                     workers who can't perform their duties remotely.
               •     Suppliers, designers, transporters, and other workers supporting the manufacture, distribution, provision,
                     and construction of essential global, national, and local infrastructure for computing services (including
                     cloud computing services and telework capabilities), business infrastructure, financial transactions and
                     services, web-based services, and critical manufacturing.




                                                                                               CISA | DEFEND TODAY, SECURE TOMORROW 18

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA     @cisagov
                                                                                             Essential
                                                                                        Essential CriticalCritical Infrastructure
                                                                                                           Infrastructure         Workers
                                                                                                                           Workforce



               •     Workers supporting communications systems, information technology, and work from home solutions
                     used by law enforcement, public safety, medical, energy, public works, critical manufacturing, food
                     and agricultural production, financial services, in person and remote education, and other critical
                     industries and businesses.

               •     Workers required in person to support Software as a Service businesses that enable remote working,
                     and education performance of business operations, distance learning, media services, and digital
                     health offerings, or required for technical support crucial for business continuity and connectivity.
       OTHER COMMUNITY- OR GOVERNMENT-BASED OPERATIONS AND ESSENTIAL
       FUNCTIONS
               •     Workers to ensure continuity of building functions, including but not limited to security and environmental
                     controls (e.g., HVAC), building transportation equipment, the manufacturing and distribution of the
                     products required for these functions, and the permits and inspections for construction supporting
                     essential infrastructure.
               •     Elections personnel to include both public and private sector elections support.
               •     Workers supporting the operations of the judicial system, including judges, lawyers, and others providing
                     legal assistance.
               •     Workers who support administration and delivery of unemployment insurance programs, income
                     maintenance, employment services, vocational rehabilitation programs and services, disaster assistance,
                     workers’ compensation insurance and benefits programs, and pandemic assistance.
               •     Federal, State, and Local, Tribal, and Territorial government workers who support Mission Essential
                     Functions and communications networks.
               •     Trade Officials (FTA negotiators; international data flow administrators).
               •     Workers who support radio, print, internet and television news and media services, including, but not
                     limited to front line news reporters, studio, and technicians for newsgathering, reporting, and publishing
                     news.
               •     Workers supporting Census 2020.
               •     Weather forecasters.
               •     Clergy and other essential support for houses of worship.
               •     Workers who maintain digital systems infrastructure supporting other critical government operations.
               •     Workers who support necessary permitting, credentialing, vetting, certifying, and licensing for
                     essential critical infrastructure workers and their operations.
               •     Customs and immigration workers who are critical to facilitating trade in support of the
                     national emergency response supply chain.
               •     Workers at testing and education centers for emergency medical services and other healthcare workers.
               •     Staff at government offices who perform title search, notary, and recording services in support
                     of mortgage and real estate services and transactions.
               •     Residential and commercial real estate services, including settlement services.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 19

www.cisa.gov       CISA.CAT@cisa.dhs.gov     Linkedin.com/company/cisagov    @CISAgov | @cyber | @uscert_gov    Facebook.com/CISA   @cisagov
                                                                                              Essential
                                                                                         Essential CriticalCritical Infrastructure
                                                                                                            Infrastructure         Workers
                                                                                                                            Workforce


               •     Workers supporting essential maintenance, manufacturing, design, operation, inspection,
                     security, and construction for essential products, services, supply chain, and COVID-19
                     relief efforts.
               •     Workers performing services to animals in human care, including zoos and aquariums.
               •     Engineers performing or supporting safety inspections.
               •     Veterinary nurses, technicians, veterinarians, and other services supporting individuals and
                     organizations with service animals, search and rescue dogs, and support animals.
               •     Workers providing dependent care services, including childcare, eldercare, and other service providers
                     necessary to maintain a comprehensive, supportive environment for individuals and caregivers
                     needing these services.

       CRITICAL MANUFACTURING
               •     Workers necessary for the manufacturing of metals (including steel and aluminum), industrial minerals,
                     semiconductors, materials and products needed for medical supply chains and for supply chains
                     associated with transportation, building transportation equipment, aerospace, energy,
                     communications, information technology, food and agriculture, chemical manufacturing, nuclear
                     facilities, wood products, commodities used as fuel for power generation facilities, the operation of
                     dams, water and wastewater treatment, processing and reprocessing of solid waste, emergency
                     services, and the defense industrial base. Additionally, workers needed to maintain the continuity of
                     these manufacturing functions and associated supply chains, and workers necessary to maintain a
                     manufacturing operation in warm standby.
               •     Workers necessary for the manufacturing of materials and products needed to manufacture medical
                     equipment, PPE, and sanctioned substitutes for PPE.
               •     Workers necessary for mining and production of critical minerals, materials and associated essential
                     supply chains, and workers engaged in the manufacture and maintenance of equipment and other
                     infrastructure necessary for mining production and distribution.
               •     Workers who produce or manufacture parts or equipment that supports continued operations for any
                     essential services and increase in remote workforce, including computing and communication devices,
                     semiconductors, and equipment such as security tools for Security Operations Centers (SOCs) or data
                     centers.
               •     Workers manufacturing or providing parts and equipment that enable the maintenance and continued
                     operation of essential businesses and facilities.


       HAZARDOUS MATERIALS
               •     Workers who manage hazardous materials associated with any other essential activity, including but not
                     limited to healthcare waste (medical, pharmaceuticals, medical material production, and testing
                     operations from laboratories processing and testing kits) and energy (including nuclear facilities).
               •     Workers who support hazardous materials response and cleanup.
               •     Workers who maintain digital systems infrastructure supporting hazardous materials management
                     operations.




                                                                                              CISA | DEFEND TODAY, SECURE TOMORROW 20

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov      @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA   @cisagov
                                                                                             Essential
                                                                                        Essential CriticalCritical Infrastructure
                                                                                                           Infrastructure         Workers
                                                                                                                           Workforce



       FINANCIAL SERVICES
               •     Workers who are needed to provide, process, and maintain systems for processing, verification, and
                     recording of financial transactions and services, including payment, clearing, and settlement; wholesale
                     funding; insurance services; consumer and commercial lending; public accounting; and capital markets
                     activities.
               •     Workers who are needed to maintain orderly market operations to ensure the continuity of financial
                     transactions and services.
               •     Workers who are needed to provide business, commercial, and consumer access to bank and non-bank
                     financial services and lending services, including ATMs, lending and money transmission, lockbox
                     banking, and to move currency, checks, securities, and payments (e.g., armored cash carriers).
               •     Workers who support financial operations and those staffing call centers, such as those staffing data and
                     security operations centers, managing physical security, or providing accounting services.
               •     Workers supporting production and distribution of debit and credit cards.
               •     Workers providing electronic point of sale support personnel for essential businesses and workers.
               •     Workers who support law enforcement requests and support regulatory compliance efforts critical to
                     national security, such as meeting anti-money laundering and countering terrorist financing and sanctions
                     screening requirements.

       CHEMICAL
               •     Workers supporting the chemical and industrial gas supply chains, including workers at chemical
                     manufacturing plants, laboratories, distribution facilities, and workers who transport basic raw chemical
                     materials to the producers of industrial and consumer goods, including hand sanitizers, food and food
                     additives, pharmaceuticals, paintings and coatings, textiles, building materials, plumbing, electrical, and
                     paper products.
               •     Workers supporting the safe transportation of chemicals, including those supporting tank truck cleaning
                     facilities and workers who manufacture packaging items.
               •     Workers supporting the production of protective cleaning and medical solutions, PPE, chemical consumer
                     and institutional products, disinfectants, fragrances, and packaging that prevents the contamination of
                     food, water, medicine, among others essential products.
               •     Workers supporting the operation and maintenance of facilities (particularly those with high-risk
                     chemicals and sites that cannot be shut down) whose work cannot be done remotely and requires the
                     presence of highly trained personnel to ensure safe operations, including plant contract workers who
                     provide inspections.
               •     Workers (including those in glass container manufacturing) who support the production and
                     transportation of chlorine and alkali manufacturing, single-use plastics, and packaging that prevents the
                     contamination or supports the continued manufacture of food, water, medicine, and other essential
                     products.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 21

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA   @cisagov
                                                                                             Essential
                                                                                        Essential CriticalCritical Infrastructure
                                                                                                           Infrastructure         Workers
                                                                                                                           Workforce



       DEFENSE INDUSTRIAL BASE
               •     Workers who support the essential services required to meet national security commitments to the
                     federal government and U.S. Military, including, but are not limited to, space and aerospace workers,
                     nuclear matters workers, mechanical and software engineers (various disciplines), manufacturing and
                     production workers, transportation logistics and cargo handling workers, IT support, security staff,
                     security personnel, intelligence support, aircraft and weapon system mechanics and maintainers, and
                     sanitary workers who maintain the hygienic viability of necessary facilities.
               •     Personnel working for companies, and their subcontractors, who perform under contract or sub-contract
                     to the Department of Defense (DoD),the Department of Energy (DoE) (on nuclear matters), and
                     Department of Transportation (DOT) as well as personnel at government owned/government operated
                     and government-owned/contractor operated facilities and vessels, and who provide materials and
                     services to DoE (on nuclear matters) and the DoD, including support for weapon systems, software
                     systems and cybersecurity, defense and intelligence communications, surveillance, sale of U.S. defense
                     articles and services for export to foreign allies and partners (as authorized by the U.S. government),
                     transportation and logistics, and space systems and other activities in support of our military,
                     intelligence, and space forces.

       COMMERCIAL FACILITIES
               •     Workers who support the supply chain of building materials from production through application and
                     installation, including cabinetry, fixtures, doors, cement, hardware, plumbing (including parts and
                     services), electrical, heating and cooling, refrigeration, appliances, paint and coatings, and workers who
                     provide services that enable repair materials and equipment for essential functions.
               •     Workers supporting ecommerce of essential goods through distribution, warehouse, call center facilities,
                     and other essential operational support functions, that accept, store, and process goods, and that
                     facilitate their transportation and delivery.
               •     Workers in retail and non-retail businesses – and necessary merchant wholesalers and distributors -
                     necessary to provide access to hardware and building materials, consumer electronics, technology
                     products, appliances, emergency preparedness supplies, home exercise and fitness supplies, and
                     home school instructional supplies.
               •     Workers distributing, servicing, repairing, installing residential and commercial HVAC systems,
                     building transportation equipment, boilers, furnaces and other heating, cooling, refrigeration, and
                     ventilation equipment.
               •     Workers supporting the operations of commercial buildings that are critical to safety, security, and the
                     continuance of essential activities, such as on-site property managers, building engineers, security staff,
                     fire safety directors, janitorial personnel, and service technicians (e.g., mechanical, HVAC, plumbers,
                     electricians, and elevator).
               •     Management and staff at hotels and other temporary lodging facilities that provide for COVID-19
                     mitigation, containment, and treatment measures or provide accommodations for essential
                     workers.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 22

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA   @cisagov
                                                                                             Essential
                                                                                        Essential CriticalCritical Infrastructure
                                                                                                           Infrastructure         Workers
                                                                                                                           Workforce




       RESIDENTIAL/SHELTER FACILITIES, HOUSING AND REAL ESTATE, AND RELATED
       SERVICES
               •     Workers who support food, shelter, and social services, and other necessities of life for needy groups and
                     individuals, including in-need populations and COVID-19 responders, including traveling medical staff.
               •     Workers in animal shelters.
               •     Workers responsible for the leasing of residential properties to provide individuals and families with ready
                     access to available housing.
               •     Workers responsible for handling property management, maintenance, and related service calls who can
                     coordinate the response to emergency “at-home” situations requiring immediate attention, as well as
                     facilitate the reception of deliveries, mail, and other necessary services.
               •     Workers performing housing and commercial construction related activities, including those supporting
                     the sale, transportation, and installation of manufactured homes.
               •     Workers supporting government functions related to the building and development process, such as
                     inspections, permitting, and plan review services that can be modified to protect the public health, but
                     fundamentally should continue and enable the continuity of the construction industry (e.g., allow qualified
                     private third-party inspections in case of federal government shutdown).
               •     Workers performing services in support of the elderly and disabled populations who coordinate a variety of
                     services, including health care appointments and activities of daily living.
               •     Workers responsible for the movement and provisioning of household goods.

       HYGIENE PRODUCTS AND SERVICES
               •     Workers who produce hygiene products.
               •     Workers in laundromats, laundry services, and dry cleaners.
               •     Workers providing personal and household goods, repair, and maintenance.
               •     Workers providing disinfection services for all essential facilities and modes of transportation and who
                     support the sanitation of all food manufacturing processes and operations from wholesale to retail.
               •     Workers necessary for the installation, maintenance, distribution, and manufacturing of water and
                     space heating equipment and its components.
               •     Support required for continuity of services, including commercial disinfectant services, janitorial and
                     cleaning personnel, and support personnel functions that need freedom of movement to access facilities
                     in support of front-line workers.
               •     Workers supporting the production of home cleaning, pest control, and other essential products
                     necessary to clean, disinfect, sanitize, and ensure the cleanliness of residential homes, shelters, and
                     commercial facilities.
               •     Workers supporting agriculture irrigation infrastructure.
               •     Workers supporting the production of home cleaning and pest control products.




                                                                                             CISA | DEFEND TODAY, SECURE TOMORROW 23

www.cisa.gov       CISA.CAT@cisa.dhs.gov    Linkedin.com/company/cisagov     @CISAgov | @cyber | @uscert_gov   Facebook.com/CISA    @cisagov
